IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,965-01


                       EX PARTE MARIO LOPEZ JUCUP, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W10-55339-R(A) IN THE 265TH DISTRICT COURT
                           FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. Applicant contends the writ record is

missing documents and motions he filed. Specifically, he says he filed motions for a retrospective

competency examination and for appointment of counsel and a reply to the State’s answer.
                                                                                                     2

       The district clerk shall either forward to this Court these documents or certify in writing that

these documents are not part of the record. The district clerk shall comply with this order within

thirty days from the date of this order.



Filed: April 24, 2020
Do not publish